       Case 1:18-cv-02045-WMR Document 24-1 Filed 06/03/19 Page 1 of 48




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

MATTHEW HENNIE, on behalf of                  )
himself and others similarly situated,        )
                                              )
       Plaintiff,                             )       Case No. 1:18-CV-02045-WMR
                                              )
v.                                            )
                                              )
ICOT HEARING SYSTEMS, LLC,                    )
D/B/A LISTENCLEAR andICOT                     )
HOLDINGS, LLC,                                )
et al.                                        )
                                              )
         Defendants,                          )
                                              )
                                              )

                    CLASS ACTION SETTLEMENT AGREEMENT

       This Settlement Agreement (“Agreement”) is made and entered into as of this 30 t h day

of May 2019, by and between Plaintiff, Matthew Hennie (“Plaintiff”), and Defendants ICOT

Hearing Systems, LLC and ICOT Holdings, LLC (collectively, “ICOT”) (the Plaintiff and ICOT

collectively referred to herein as the “Parties”).

       WHEREAS, on May 9, 2018, Matthew Hennie filed a putative class action complaint in

the United Stated District Court for the Northern District of Georgia against ICOT alleging

claims for violations of the Telephone Consumer Protection Act of 1991 (“TCPA”), which was

assigned Case No. 1:18-cv-02045 (the “Litigation”); and

       WHEREAS, the Parties had a fair opportunity to conduct discovery related to the

underlying facts of the Litigation; and

       WHEREAS, ICOT denies the Named Plaintiff’s allegations of unlawful or wrongful

conduct and does not admit any liability associated with the Litigation; ICOT has asserted various

                                                  1
       Case 1:18-cv-02045-WMR Document 24-1 Filed 06/03/19 Page 2 of 48




defenses and further denies that Named Plaintiff or any putative class member suffered any

injury or damage as a result of the conduct complained of herein; and

       WHEREAS, the Parties have concluded, after carefully considering the applicable legal

principles and all of the circumstances of this Litigation, that it would be in the best interests

of the Parties and the Class (as defined below) to enter into this Agreement in order to avoid

the risks and uncertainties of, and delays associated with, the continuation of the Litigation; and

       WHEREAS, the Plaintiff and Plaintiff’s counsel, on behalf of the Class, have agreed to

have judgment entered pursuant to this Agreement without trial or adjudication of any issue of

fact or law; and

       WHEREAS, ICOT has concluded, despite its denial of liability for the claims asserted

in the Litigation and that it has good defenses thereto, that it is in ICOT’s best interests to enter

into this Agreement to avoid further expense and burden, along with the distraction and

uncertainty of continued Litigation; and

       WHEREAS, this Agreement embodies all terms and conditions of the settlement (the

“Settlement”) between the Plaintiff, both individually and on behalf of the Class, and ICOT,

subject to final approval of the Court; and

       WHEREAS, the Plaintiff and ICOT agree that this Agreement shall not be deemed or

construed to be an admission or evidence of any violation of any statute or law or of any

liability, wrongdoing or injury by ICOT;

       WHEREAS, the Plaintiff and ICOT rely on the following exhibits attached to this

agreement: Exhibit 1 – the Preliminary Approval Order Exhibit 2 – the Long Form Notice,

Exhibit 3, the Post Card Notice, Exhibit 4, the Claim Form and Exhibit 5, the Final Approval



                                                 2
       Case 1:18-cv-02045-WMR Document 24-1 Filed 06/03/19 Page 3 of 48




Order. Exhibit 2 – the Long Form Notice and Exhibit 3, the Post Card Notice shall be

collectively referred to as “Class Notice”.


       NOW THEREFORE, it is agreed by the undersigned, on behalf of thePlaintiff and the

Class, as well as ICOT, that the Case be settled and dismissed with prejudice, and without the

award of any costs (except to the extent and on the basis set forth in this Agreement), subject

to the approval of the Court, on the following terms and conditions:

       1.      Plaintiff; Class Counsel.

               a.     For purposes of this Agreement and the proceedings contemplated herein,

the Parties stipulate and agree that the Named Plaintiff shall be appointed to represent the Class

and that the following attorney shall apply to be Class Counsel and shall be appointed to represent

the Class:


                      Anthony I. Paronich
                      PARONICH LAW, P.C.
                      350 Lincoln St., Suite 2400
                      Hingham, MA 02043
                             -and-
                      Steve Koval
                      THE KOVAL FIRM, LLC
                      3575 Piedmont Road
                      15 Piedmont Center, Suite 120
                      Atlanta, GA 30305
                             -and-
                      Edward Broderick
                      BRODERICK LAW, P.C.
                      99 High St., Suite 304
                      Boston, Massachusetts 02110
                             -and-
                      Matthew P. McCue
                      THE LAW OFFICE OF MATTHEW P. MCCUE
                      1 South Avenue, Suite 3
                      Natick, Massachusetts 01760



                                                3
       Case 1:18-cv-02045-WMR Document 24-1 Filed 06/03/19 Page 4 of 48




               b.        The certification of a class for settlement purposes is made without

prejudice to ICOT’s right to oppose class certification and/or to contest issues of liability, in

the Litigation or any other action, should this Agreement be terminated for any reason, and is

not to be construed as an admission that the Class or any other class, whether alleged in this

Case or not, would be appropriately certified in the Litigation or in any other action.

       2.      Class.

       The Class (the “Class”) is defined as follows:

               Plaintiff and all called persons transferred to ICOT Hearing
               Systems, LLC d/b/a ListenClear from Prospects DM at any time
               between August 1, 2016 and December 31, 2018.

Detailed and specific data to be provided by ICOT but reasonably believed to be comprised of

332,588 unique class members. Any person who is included in the Class definition is a “Class

Member.”


       3.       Settlement Consideration and Claims Process. In full and final settlement of

the claims of the Class, and in consideration for the release of the Released Claims, as defined in

Section 4 below:

              a)        ICOT shall pay the total amount of One Million Two Hundred Thousand

                        Dollars and 00 Cents ($1,200,000.00), from which cash to members of the

                        Class, notice, administrative costs, service awards, and attorney’s fees,

                        costs, and other expenses shall be paid. More specifically, the Settlement

                        Consideration shall be paid as follows:

                        (1)    ICOT will pay an initial lump sum payment of the balance of

                               insurance proceeds (estimated at $675,000.00) within 30 days after




                                                 4
Case 1:18-cv-02045-WMR Document 24-1 Filed 06/03/19 Page 5 of 48




                 Court’s preliminary approval of settlement and they are provided

                 with payment instructions;

           (2)   ICOT will pay the balance within one year following the initial

                 payment, payable in equal monthly installments;

           (3)   Administration costs will be paid from the settlement amount

                 (Parties will meet and confer to identify most efficient means of

                 Class notice and cooperate to keep administration costs

                 economical); and

           (4)   ICOT will provide a detailed Affidavit setting forth its financial

                 hardship as a condition of this Settlement Consideration amount.

                 Named Plaintiff and Class Counsel will not object to that Affidavit

                 being tendered to the Court as a Confidential filing to be maintained

                 under seal.

           (5)   To the extent not already in place, Defendant agrees that it has taken

                 additional steps in an effort to comply with the TCPA’s

                 requirements regarding making telephone calls using an automatic

                 telephone dialing system or an artificial or prerecorded voice and

                 those step(s) include, but are not limited to, the following:


                     * Implement enhanced TCPA compliance policies &
                       procedures;
                     * Annually train staff on TCPA requirements;
                     * Utilize a compliance committee to regularly conduct internal
                       TCPA compliance self-assessments and engage a third-party
                       to regularly conduct TCPA compliance assessments;



                                    5
       Case 1:18-cv-02045-WMR Document 24-1 Filed 06/03/19 Page 6 of 48




                                    * Conduct commercially-reasonable due diligence on lead
                                      generation vendors prior to engaging them and on a regular
                                      basis thereafter;
                                    * Contractually require lead generation vendors to comply
                                      with all applicable laws, including the TCPA, when
                                      conducting lead generation activities on behalf of ICOT;
                                    * Monitor and track consumer complaints to identify and
                                      remediate compliance concerns.
               b)      As described in the class notice, any class member who seeks distribution

from the Class recovery as described in this settlement agreement must request and return a

completed and signed claim form to the Settlement Administrator, postmarked before the claims

deadline, to the address stated in the class notice. Any Class member who fails to timely return a

completed and signed claim form by the claims deadline shall not be eligible to participate in any

distribution from the Class recovery as described in this settlement agreement. Class members who

timely return a valid completed claim form will receive distribution(s) from the Class recovery as

described herein.

               c)      The Settlement Administrator shall review all submitted claim forms to

determine if such forms were signed, timely postmarked, and otherwise comply with any

requirement set forth in this agreement. The Settlement Administrator shall review all submitted

claim forms to determine if the submitting person is eligible for distribution from the Class

recovery under this agreement by confirming that the submitting person’s identity and/or

information is reflected on the Class List. As necessary, the Settlement Administrator may contact

such submitting persons to gather additional or omitted information in order to determine their

eligibility for distribution(s) from the Class recovery.


               d)      The Settlement Administrator shall maintain records of all claim forms and

all determinations of eligibility from and amount of distribution(s) of Class recovery to Class

                                                  6
       Case 1:18-cv-02045-WMR Document 24-1 Filed 06/03/19 Page 7 of 48




members and shall make those records available for review upon the reasonable request of Class

Counsel or Defendant’s Counsel.


               e)      As soon as practicable but no later than sixty (60) days after the effective

date or such other date after the effective date as the Court may order, the Settlement Administrator

shall pay from the settlement fund the Class recovery to all Class members who file a valid claim

pursuant to this settlement agreement on a pro rata basis based on the number of valid claim forms

received. Multiple subscribers and/or users of any unique telephone number shall be limited to a

single recovery per call. A Class member shall be awarded one share. Each share shall permit a

Class member to be paid, by a benefit check, a cash benefit equal to the net of the Class recovery

divided by the total number of shares allocated to all Class members.


               f)      If any amounts remain in the settlement fund because any Class member

fails to cash his/her/its benefit check, or such benefit check expires or otherwise becomes null and

void, the Settlement Administrator shall distribute the remaining settlement fund to Class members

who cashed their benefit check from the previous round of distribution on a pro rata basis, if doing

so is administratively and economically feasible. In the event such distribution is not

administratively and economically feasible, any remaining settlement funds shall be distributed to

a cy-pres recipient, the National Consumer Law Center.

       4.      Release.

       In addition to the effect of any orders and final judgments entered in accordance with

this Agreement, the Plaintiff and any Class Member who has not timely excluded himself or

herself as provided below (individually, a "Releasing Party," and collectively, the "Releasing

Parties"), whether or not that Class Member objects to the Settlement, shall be bound by this


                                                 7
       Case 1:18-cv-02045-WMR Document 24-1 Filed 06/03/19 Page 8 of 48




Agreement and shall have recourse only to the benefits, rights and remedies provided hereunder.

The Releasing Parties shall release and forever discharge ICOT, (including its present and former

officers, directors, stockholders, parent companies, subsidiary companies, affiliates, insurers,

partners, employees, adjusters, agents, executors, administrators, predecessors, successors, and

assigns) (this Release also expressly includes ICOT’s vendor Prospects DM, Inc. and its insurance

company, Continental Casualty Company) (collectively, the “Released Parties”) from any and

all claims, counterclaims, lawsuits, set-offs, costs, losses, rights, demands, charges, complaints,

actions, causes of action, obligations, or liabilities of any and every kind, including without

limitation (i) those known or unknown or capable or not capable of being known; (ii) claims

arising under or relating to the TCPA or any similar state or federal law; (iii) statutory or

common law claims predicated upon any alleged violations of the TCPA or any similar state

or federal law; and (iv) statutory or common law claims predicated upon and/or arising from

the use by any or all of the Released Parties or by any vendor retained by the Released Parties

of any “automatic telephone dialing system,” and/or “artificial           or prerecorded voice”

(collectively, the "Released Rights"). The Release in this Section shall be included as part of

any judgment, so that all Released Rights shall be barred by principles of res judicata, collateral

estoppel, and claim and issue preclusion.

       5.      Notice to the Class

       a)      Upon entry of the Preliminary Approval Order, the Settlement Administrator shall

cause Class Notice to be disseminated to all Persons in the Class as provided herein. Such Class

Notice shall comport with Rule 23 of the Federal Rules of Civil Procedure. The costs and

expenses of Class Notice shall be deemed part of the Settlement Administration Expenses to be

exclusively paid from the Settlement Fund.



                                                8
       Case 1:18-cv-02045-WMR Document 24-1 Filed 06/03/19 Page 9 of 48




       b)      Class Notice was developed in consultation with the Settlement Administrator and

includes:

               i. Mailed Notice. Subject to the approval of the Court, within thirty (30)
                  calendar days following entry of the Preliminary Approval Order, the
                  Settlement Administrator shall cause a singular Postcard Notice to be mailed
                  first-class U.S. mail to the names and addresses associated with the telephone
                  numbers of the Class, substantially in the form provided in Exhibit 3 hereto.
                  The Settlement Administrator shall perform investigations deemed
                  appropriate by the Settlement Administrator in an attempt to identify complete
                  and current address information for each person in the Class.

               ii. Settlement Website. Following entry of the Preliminary Approval Order, but
                   prior to the date of the mailing of the Postcard Notice pursuant to this
                   Settlement Agreement, the Settlement Administrator shall create, maintain,
                   operate, and host a dedicated Settlement Website to assist in the
                   administration of this Settlement. The Settlement Website shall provide
                   Persons in the Class access to copies of the operative complaint, this
                   Agreement with all exhibits referenced herein, Class Notice, including, but
                   not limited to, the Long Form Notice and Claim Form, the Motion for
                   Preliminary Approval, and the Preliminary Approval Order. All costs
                   associated with the creation, operation, maintenance, and hosting of the
                   Settlement Website, including the preparation of all documents provided
                   therein, shall be considered Settlement Administrative Expenses to be
                   exclusively paid from the Settlement Fund.

       c)      CAFA Notice. Class Counsel, through the Settlement Administrator, shall be

responsible for serving the required CAFA Notice(s) within ten (10) calendar days after filing the

motion seeking the Preliminary Approval Order. Class Counsel shall take all steps to ensure the

Settlement Administrator has contracted in writing to retain such documents and records in

accordance with this Settlement Agreement.

       d)      Declaration of Compliance. The Settlement Administrator shall prepare and

execute a declaration attesting to compliance with the Class Notice requirements of this Agreement

and the Preliminary Approval Order. Such declaration shall be provided to Class Counsel and

Defendant’s Counsel and filed with the Court no later than ten (10) calendar days prior to the Final

Approval motion being filed.

                                                 9
      Case 1:18-cv-02045-WMR Document 24-1 Filed 06/03/19 Page 10 of 48




       e)      Best Notice Practicable. The Parties agree that compliance with the procedures

described are the best notice practicable under the circumstances and shall constitute due and

sufficient notice to the Class of the pendency of the Action, certification of the Class, terms of this

Agreement, and the Final Approval Hearing.

       6.      Settlement Administrator.

       The parties have agreed to retain Kurtzman Carson Consultants (“KCC”) to serve as the

Settlement Administrator.

       7.       Reasonable Best Efforts to Effectuate This Settlement.

       Counsel for the Parties agree to recommend approval of this Agreement by the Court

and to undertake commercially reasonable efforts, including undertaking all steps and efforts

contemplated by this Agreement and any other steps and efforts that may be necessary or

appropriate, by order of the Court or otherwise, to carry out the terms of this Agreement.

       8.      Motion for Preliminary Approval of the Settlement.

       As soon as practical after the execution of this Agreement, but in all events no later than

June 3, 2019 (unless otherwise agreed to by the Parties), the Parties shall file with the Court a

motion seeking preliminary approval of the Settlement reflected in this Agreement. ICOT

agrees to cooperate in obtaining a preliminary approval order, but that shall not be an

admission by ICOT that a class and/or relief would have been appropriate in the Litigation.

       9.       Notice to Class Members.

       The Parties shall work together to prepare a list of Class Members to receive class notice

(the "Class Member List"), including to the extent available each Class Member's email and

mailing address. Upon or as soon as practicable following the entry of the preliminary approval



                                                  10
      Case 1:18-cv-02045-WMR Document 24-1 Filed 06/03/19 Page 11 of 48




order, but in no event later than ten (10) days prior to commencing notice to the Class, the

Parties shall provide the Class Member List to the Settlement Administrator.

       The Settlement Administrator shall perform any further investigations deemed

appropriate by the Settlement Administrator an attempt to identify current mailing addresses for

individuals who are included in the Class Member List.

       More specificity as to procedure for Notice shall be determined by counsel for the

Parties, who agree to work cooperatively together to achieve Notice efficiently.

       10.     Right and Effect of Members of the Class to Opt-Out.

       a)       The Class Notice shall contain information about how a person in the class may

opt-out of the Settlement (i.e., a request to be excluded from the Class) by mailing a Request for

Exclusion by first-class mail, postage prepaid, and postmarked to the address of the Settlement

Administrator as specified in the Class Notice. Such Request for Exclusion shall clearly indicate

the name, address, telephone number the name and case number of the Action, a clear and

unequivocal statement that the Person wishes to be excluded from the Class, and the signature of

such Person or, in the case of a Person in the Class who is deceased or incapacitated, the

signature of the legally authorized representative of such Person along with all of the indications

set forth in this sentence. Class Counsel and Defendant’s Counsel shall be provided a copy of

each opt-out received by the Settlement Administrator.

       b)      The Class Notice shall contain information about how a person in the class may

object to the Settlement. A member of the Class may object to the Settlement by filing a written

objection with the Court by the Objection/Exclusion Deadline, with a copy served on the

Settlement Administrator, Class Counsel, or Defendant’s Counsel at the addresses provided in

the Class Notice. The written objection must contain the following:


                                                11
       Case 1:18-cv-02045-WMR Document 24-1 Filed 06/03/19 Page 12 of 48




        •     the full name, address, telephone number, and signature of the objector;

        •     the specific reasons for the objecting Class member’s objection to the Settlement, and
              a detailed statement of the factual and legal basis for such objections;

        •     the identity of all witnesses, including the witnesses’ name and address, and a summary
              of such witnesses’ proposed testimony who the objecting Class member may call to
              testify at the Final Approval Hearing, and describe and produce copies of all evidence
              such objecting Class member may offer at the Final Approval Hearing; and

        •     a statement whether the objecting Class Member and/or his/her/its attorney(s) intend to
              appear at the Final Approval Hearing.


The parties shall have the right to depose or seek discovery from any objecting Class Member to

assess whether the objector has standing to object.




        11.       Inquiries from Class Members.

        It shall be the responsibility of the Settlement Administrator to respond to all inquiries from

members of the Class with respect to this Agreement and the Settlement, except to the extent that

inquiries are directed to Class Counsel. The Settlement Administrator will work with counsel for

the Parties to identify the most efficient procedure for responding to said inquiries.

        12.       Motion for Final Approval and Entry of Final Judgment.

        If the Court preliminarily approves the Settlement, the Parties shall submit a motion for

final approval of the Settlement, including a memorandum in support of the motion, and shall

seek entry of an order and final judgment in this Case within at least ten (10) days prior to the

Final Approval Hearing.

       13.        Finality of Settlement. The Settlement shall become final upon the occurrence

of all of the following: (1) The Settlement is approved by the Court as required by Rule 23(e)

                                                   12
      Case 1:18-cv-02045-WMR Document 24-1 Filed 06/03/19 Page 13 of 48




of the Federal Rules of Civil Procedure; (2) an order and final judgment of dismissal with

prejudice is entered in the Litigation; and (3) the time for appeal from the entry of the order

and final judgment has expired.

       14.     Plaintiffs’ Attorneys’ Fees, Expenses and Incentive Award.

       a)      With the motion for final approval of the Settlement, Class Counsel shall make

an application to the Court for an award of attorney’s fees, costs and other expenses for their

representation of the Named Plaintiff and the Class, to be paid from and up to thirty three percent

(33%) of the total value of the Settlement plus any expenses incurred.

       b)      On or before thirty (30) days after the Preliminary Approval Order has been

entered, Class Counsel shall file with the Court a Fee and Cost Application seeking a Fee Award

of Attorneys’ Fees and Costs to be paid exclusively from the Settlement Fund, which Fee and Cost

Application shall be subject to approval by the Court.

       c)      On or before thirty (30) days after the Preliminary Approval Order has been

entered, the Class Representative shall file with the Court a Fee and Cost Application to be paid

exclusively from the Settlement Fund seeking an Incentive Award of up to Five Thousand Dollars

($5,000) in recognition of the time and efforts invested by the Named Plaintiff.

       15.     Disapproval, Cancellation, Termination or Nullification of Settlement.

       If the Court denies preliminary approval of this Agreement, or declines to finally approve

the Settlement, or if the Court does not enter the final judgment in this Case in accordance with

the terms of this Settlement Agreement, or if the Court enters the final judgment and appellate

or other discretionary review is sought, and on such review, such final judgment is reversed,

vacated or materially modified, or if the Settlement for any other reason does not become final



                                                13
      Case 1:18-cv-02045-WMR Document 24-1 Filed 06/03/19 Page 14 of 48




in accordance with the terms of this Agreement, then the Settlement shall be terminated upon

the election of all of the Plaintiffs or ICOT, through their undersigned counsel.

       16.     Binding Effect. This Agreement shall be binding upon, and inure to the benefit

of, the successors and assigns of the Parties, including the members of the Class who do not

timely request to be excluded, and of the Released Parties. Without limiting the generality of

the foregoing, each and every covenant and agreement herein by the Named Plaintiffs and Class

Counsel shall be binding upon all members of the Class.

       17.     Public Statements Regarding Settlement.

       There shall be no comments made to the press or any other disclosure by or through the

Parties or their attorneys with intent that such disclosure will directly or indirectly result in

notifying the media or advertising publicly about the Settlement or any of its provisions unless

and until the Court has granted preliminary approval of the proposed Settlement. If preliminary

approval is denied, the Parties and their attorneys shall refrain from making any comments

regarding the proposed Settlement for purposes of publication.       If preliminary approval is

granted, the Parties and their attorneys shall refrain from initiating comments about the

Settlement to any members of the press or any other person for the purposes of providing public

comment regarding the Settlement except as required by the Court and to effectuate the Notice

described herein.

       Notwithstanding the foregoing, Class Counsel may place factual notices on their websites

informing visitors to their websites of the case status, with links to the Settlement Website.

No Party shall disparage any other in any fashion. In no event shall the Named Plaintiffs, Class




                                               14
      Case 1:18-cv-02045-WMR Document 24-1 Filed 06/03/19 Page 15 of 48




Counsel, or their agents state or imply to any person that the Settlement represents an

acknowledgement by ICOT of wrongdoing or liability.

       18.     Integrated Agreement. This Agreement contains the entire, complete, and

integrated statement of each and every term and provision of the Settlement. There are no

promises, representations, warranties, covenants or undertakings governing the subject matter

of this Agreement other than those expressly set forth in this Agreement. This Agreement

supersedes all prior agreements and understandings among the Parties with respect to the

settlement of the Cases. This Agreement shall not be modified in any respect except by a

writing executed by the undersigned in the representative capacities specified, or others who

are authorized to act in such representative capacities.

       19.     Headings.     The headings used in this Agreement are intended for the

convenience of the reader only and shall not affect the meaning or interpretation of this

Agreement.

       20.     Choice of Law.      All terms of this Agreement shall be governed by and

interpreted according to the substantive laws of the State of Georgia without regard to its

choice of law or conflict of laws principles that would require the application of the laws of

another jurisdiction.

       21.     Execution of Documents. The Parties shall execute all documents and perform

all acts reasonably necessary and proper to effectuate the terms of this Agreement.       The

execution of documents must take place prior to the date scheduled for the hearing on

preliminary approval of this Agreement.




                                               15
Case 1:18-cv-02045-WMR Document 24-1 Filed 06/03/19 Page 16 of 48
Case 1:18-cv-02045-WMR Document 24-1 Filed 06/03/19 Page 17 of 48
Case 1:18-cv-02045-WMR Document 24-1 Filed 06/03/19 Page 18 of 48




                        EXHIBIT 1
       Case 1:18-cv-02045-WMR Document 24-1 Filed 06/03/19 Page 19 of 48




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

MATTHEW HENNIE, on behalf of                   )
himself and others similarly situated,         )
                                               )
        Plaintiff,                             )       Case No. 1:18-CV-02045-WMR
                                               )
v.                                             )
                                               )
ICOT HEARING SYSTEMS, LLC,                     )
D/B/A LISTENCLEAR and ICOT                     )
HOLDINGS, LLC,                                 )
et al.                                         )
                                               )
         Defendants,                           )
                                               )
                                               )

                             PRELIMINARY APPROVAL ORDER

       The Plaintiff has moved for preliminary approval of a proposed class settlement which

would resolve the Plaintiff’s class-action claims brought under the Telephone Consumer

Protection Act, 47 U.S.C. § 227, et seq. Upon consideration of the motion, the Settlement

Agreement, and the exhibits thereto, the Court GRANTS preliminary approval of the Settlement,

finding specifically as follows. 1

                                          I.       Jurisdiction

         1.      The Court preliminarily finds that it has jurisdiction over the subject matter of this

 action and personal jurisdiction over the parties and the members of the Settlement Class

 described below.




1 Unless otherwise defined herein, all terms used in this Order that are defined terms in the
Settlement Agreement have the same meaning as set forth in the Settlement Agreement.
      Case 1:18-cv-02045-WMR Document 24-1 Filed 06/03/19 Page 20 of 48




                               II.    Certification of Settlement Class

        2.       Under Rule 23 of the Federal Rules of Civil Procedure, the Court preliminarily

certifies the following “Settlement Class,” consisting of:

             Plaintiff and all called persons transferred to ICOT Hearing Systems,
             LLC d/b/a ListenClear from Prospects DM at any time between August
             1, 2016 and December 31, 2018.

                       III.   Class Representative and Class Counsel

       3.       The Court preliminarily appoints Plaintiff Matthew Hennie as Class Representative

Under Rule 23(g), the following attorneys and firms are preliminarily appointed as Class Counsel:

                       Anthony I. Paronich
                       PARONICH LAW, P.C.
                       350 Lincoln St., Suite 2400
                       Hingham, MA 02043
                              -and-
                       Steve Koval
                       THE KOVAL FIRM, LLC
                       3575 Piedmont Road
                       15 Piedmont Center, Suite 120
                       Atlanta, GA 30305
                              -and-
                       Edward Broderick
                       BRODERICK LAW, P.C.
                       99 High St., Suite 304
                       Boston, Massachusetts 02110
                              -and-
                       Matthew P. McCue
                       THE LAW OFFICE OF MATTHEW P. MCCUE
                       1 South Avenue, Suite 3
                       Natick, Massachusetts 01760



                                IV.     Rule 23 Requirements

        4.       The Court preliminarily finds that the prerequisites for a class action under Federal

Rules of Civil Procedure 23(a) have been satisfied in that: (a) the number of Settlement Class

Members is so numerous that joinder of all members thereof is impracticable; (b) there are


                                                  2
      Case 1:18-cv-02045-WMR Document 24-1 Filed 06/03/19 Page 21 of 48




questions of law and fact common to the Settlement Class Members; (c) the claims of the class

representative are typical of the claims of the Settlement Class Members; (d) the class

representative will fairly and adequately represent the interests of the Settlement Class Members

        5.      The Court further finds that the prerequisites for class certification under Rule

23(b)(3) have been satisfied in that (A) questions of law and fact common to the Settlement Class

Members predominate over any questions affecting only individual Settlement Class Members;

and (B) a class action is superior to other available methods for the fair and efficient adjudication

of the controversy.

                         V.      Preliminary Approval of the Settlement

        6.      Pursuant to the Settlement Agreement, the Defendant has agreed to pay the total

amount of One Million Two Hundred Thousand Dollars and 00 Cents ($1,200,000.00), from which

cash to members of the Class, notice, administrative costs, service awards, and attorney’s fees,

costs, and other expenses shall be paid. More specifically, the Settlement Consideration shall be

paid as follows:

   a. ICOT will pay an initial lump sum payment of the balance of insurance proceeds (estimated
      at $675,000.00) within 30 days after Court preliminary approval of settlement and they are
      provided with payment instructions;

   b. ICOT will pay the balance within one year following the initial payment, payable in equal
      monthly installments.

Amounts awarded to Class Counsel or the Class Representative will be paid from the Settlement

Fund. Class Members will receive a pro-rata share of the Settlement Fund after attorneys’ fees and

costs, the Class Representative’s award, the costs of notice and administration are deducted, and

any other expenditure authorized by the Court. In addition to payments from the Settlement Fund,

Defendant has also agreed that it will take remedial steps in an effort to comply with the TCPA’s

requirements.


                                                 3
     Case 1:18-cv-02045-WMR Document 24-1 Filed 06/03/19 Page 22 of 48




       7.      Having considered the motion for preliminary approval, the Settlement

Agreement, and the exhibits thereto, the Court preliminarily finds that the Settlement is fair,

adequate, reasonable, and in the best interests of the Settlement Class. This finding is supported

by, among other things, the complex legal and factual posture of the Action, the fact that the

Settlement is the result of arms’ length negotiations presided over by a neutral mediator, and the

settlement benefits being made available to Settlement Class Members.

                                VI.    Notice and Administration

       8.      The Court appoints Kurtzman Carson Consultants (“KCC”) to perform the

functions and duties of the Settlement Administrator set forth in the Settlement Agreement –

including effectuating the Notice Plan – and to provide such other administration services as are

reasonably necessary to facilitate the completion of the Settlement.

       9.      The Court has carefully considered the notice program set forth in the Settlement

Agreement. The Court finds that the notice program constitutes the best notice practicable under

the circumstances and satisfies fully the requirements of Rule 23(c)(2), and the requirements of

due process.

       10.     The Court thus approves the notice program and the form, content, and

requirements of the Notice described in and attached as exhibits to the Settlement Agreement.

The Settlement Administrator shall cause the Notice Plan to be completed on or before [30 days

after preliminary approval]. Class Counsel shall, prior to the Final Approval Hearing, file with

the Court a declaration executed by the Settlement Administrator attesting to the timely

completion of the notice program.

       11.     All costs of providing Notice to the Settlement Class, processing Claim Forms,

and administering distributions from the Settlement Fund shall be paid out of the Settlement Fund,



                                               4
     Case 1:18-cv-02045-WMR Document 24-1 Filed 06/03/19 Page 23 of 48




as provided by the Settlement Agreement.

                               VII.    Claims and Exclusion

       12.     Each and every member of the Settlement Class shall be bound by all

determinations and orders pertaining to the Settlement, including the release of all claims to the

extent set forth in the Settlement Agreement, unless such persons request exclusion from the

Settlement in a timely and proper manner, as hereinafter provided.

       13.     A member of the Settlement Class wishing to file a claim or to request exclusion

(or “opt-out”) from the Settlement shall mail the request in written form, by first class mail,

postage prepaid, and must be received no later than [90 days after preliminary approval] by the

Settlement Administrator at the address specified in the Notice.

       14.     Members of the Settlement Class who timely request exclusion from the

Settlement will relinquish their rights to benefits under the Settlement and will not release any

claims against the Defendant or any of the other Released Parties.

       15.     All Settlement Class Members who do not timely and validly request exclusion

shall be so bound by all terms of the Settlement Agreement and by the Final Approval Order and

Judgment even if they have previously initiated or subsequently initiate individual litigation or

other proceedings against the Defendant or any of the other Released Parties.

       16.     The Settlement Administrator will promptly provide all Parties with copies of any

exclusion requests, and Plaintiff shall file a list of all persons who have validly opted-out of the

Settlement with the Court prior to the Final Approval Hearing.

                                         VIII. Objections

       17.     Any Settlement Class Member who does not file a timely request for exclusion,

but who wishes to object to approval of the proposed Settlement, to the award of attorneys’ fees



                                                5
     Case 1:18-cv-02045-WMR Document 24-1 Filed 06/03/19 Page 24 of 48




and expenses, or to the compensation award to the Class Representative must submit to Class

Counsel and the Settlement Administrator a written statement that includes: his or her full name;

address; telephone numbers that he or she maintains were called; all grounds for the objection,

with factual and legal support for each stated ground; the identity of any witnesses he or she may

call to testify; and if he or she intends to introduce evidence at the Final Approval Hearing. The

Court will consider objections to the Settlement, to the award of attorneys’ fees and expenses, or

to the compensation award to the Class Representative only if, on or before [90 days after

preliminary approval], such objections and any supporting papers are filed in writing with the

Clerk of this Court and served on the Settlement Administrator.

       18.     A Settlement Class Member who has timely filed a written objection as set forth

above may appear at the Final Approval Hearing in person or through counsel to be heard orally

regarding their objection. It is not necessary, however, for a Settlement Class Member who has

filed a timely objection to appear at the Final Approval Hearing. No Settlement Class Member

wishing to be heard orally in opposition to the approval of the Settlement and/or the request for

attorneys’ fees and expenses and/or the request for a compensation award to the Class

Representative will be heard unless that person has filed a timely written objection as set forth

above. No non-party, including members of the Settlement Class who have timely opted-out of

the Settlement, will be heard at the Final Approval Hearing.

       19.     Any member of the Settlement Class who does not opt out or make an objection

to the Settlement in the manner provided herein shall be deemed to have waived any such

objection by appeal, collateral attack, or otherwise, and shall be bound by the Settlement

Agreement, the releases contained therein, and all aspects of the Final Approval Order and

Judgment.



                                               6
     Case 1:18-cv-02045-WMR Document 24-1 Filed 06/03/19 Page 25 of 48




     IX.     Application for an Award of Attorneys’ Fees, Costs and an Incentive Award.

       20.     Any application for a compensation award to the Class Representative as well as
any application for an award of attorneys’ fees and expenses must be filed on or before [30 days

after preliminary approval].


                                   X.      Final Approval Hearing

       21.     A Final Approval Hearing is will be held before the Court on [at least 150 days

after preliminary approval] at _____ am for the following purposes:

               (a)    to finally determine whether the requirements of Federal Rules of Civil

       Procedure 23(a) and (b) are met;

               (b)    to determine whether the Settlement is fair, reasonable and adequate, and

       should be approved by the Court;

               (c)    to determine whether the judgment as provided under the Settlement

       Agreement should be entered, including a bar order prohibiting Settlement Class Members

       from further pursuing claims released in the Settlement Agreement;

               (d)    to consider the application for an award of attorneys’ fees and expenses of

       Class Counsel;

               (e)    to consider the application for an compensation award to the Class

       Representative;

               (f)    to consider the distribution of the Settlement Benefits under the terms of the

       Settlement Agreement; and

               (g)    to rule upon such other matters as the Court may deem appropriate.

       22.     On or before ten (10) days prior to the Final Approval Hearing, Class Counsel

shall file and serve (i) a motion for final approval.


                                                  7
     Case 1:18-cv-02045-WMR Document 24-1 Filed 06/03/19 Page 26 of 48




       23.     The Final Approval Hearing may be postponed, adjourned, transferred or

continued by order of the Court without further notice to the Settlement Class. At, or following,

the Final Approval Hearing, the Court may enter a Final Approval Order and Judgment in

accordance with the Settlement Agreement that will adjudicate the rights of all class members.

       24.     For clarity, the deadlines the Parties shall adhere to are as follows:




Incentive Award and Fee Application:         (30 days post entry of PA Order)

Class Notice Completed by:                   (30 days post entry of PA Order)________,

Objection/Exclusion Deadline:                (90 days post entry of PA Order)

Claim Deadline:                              (90 days post entry of PA Order)

Final Approval Submissions:                  (10 days prior to Final Approval Hearing)

Final Approval Hearing:                      (150 or more days after entry of PAO)

       25.     Settlement Class Members do not need to appear at the Final Approval Hearing or

take any other action to indicate their approval.

                                      XI.     Further Matters

       26.     All discovery and other pretrial proceedings in the Action are stayed and

suspended until further order of the Court except such actions as may be necessary to implement

the Settlement Agreement and this Order.

       27.     In the event that the Settlement Agreement is terminated under the terms of the

Settlement Agreement, or for any reason whatsoever the approval of it does not become final and

no longer subject to appeal, then: (i) the Settlement Agreement shall be null and void, including

any provisions related to the award of attorneys’ fees and expenses, and shall have no further



                                                8
     Case 1:18-cv-02045-WMR Document 24-1 Filed 06/03/19 Page 27 of 48




force and effect with respect to any party in this Action, and shall not be used in this Action or in

any other proceeding for any purpose; (ii) all negotiations, proceedings, documents prepared, and

statements made in connection therewith shall be without prejudice to any person or party hereto,

shall not be deemed or construed to be an admission by any party of any act, matter, or

proposition, and shall not be used in any manner of or any purpose in any subsequent proceeding

in this Action or in any other action in any court or other proceeding, provided, however, that the

termination of the Settlement Agreement shall not shield from subsequent discovery any factual

information provided in connection with the negotiation of this Settlement Agreement that would

ordinarily be discoverable but for the attempted settlement; (iii) this Order shall be vacated; and

(iv) any party may elect to move the Court to implement the provisions of this paragraph, and

none of the non-moving parties (or their counsel) shall oppose any such motion.

       28.     The Court retains jurisdiction to consider all further matters arising out of or

connected with the Settlement.



DATED:                        , 2019
                                                     Hon. William M. Ray, II
                                                     United States District Court




                                                 9
Case 1:18-cv-02045-WMR Document 24-1 Filed 06/03/19 Page 28 of 48




                        EXHIBIT 2
        Case 1:18-cv-02045-WMR Document 24-1 Filed 06/03/19 Page 29 of 48

    UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF GEORGIA
    Hennie v. ICOT Hearing Systems, LLC d/b/a ListenClear, United States District Court for the
                    Northern District of Georgia, No. 1:18-CV-02045-WMR

    If you received a call from ProspectsDM and were transferred
    to the Defendant, you could get a payment from a class action
                               settlement.
             A federal court authorized this Notice. This is not a solicitation from a lawyer.
•    Defendant ICOT Hearing Systems, LLC d/b/a ListenClear (“Defendant”) has agreed to pay
     one million two hundred thousand dollars ($1,200,000) into a fund from which eligible
     persons or entities who file claims will receive cash awards, estimated to be approximately
     $20 per claim.
•    The settlement resolves a lawsuit involving allegations that Defendant, through a single
     vendor, made telemarketing calls between August 1, 2016 and December 31, 2018 using an
     artificial or prerecorded voice.
•    Court-appointed lawyers for the class (“Class Counsel”) will ask the Court for four hundred
     thousand dollars ($400,000.00) of the fund as attorneys’ fees for the time the spent
     investigating the facts, litigating the case, and negotiating the settlement. Class counsel will
     also ask the Court to reimburse them up to $INSERT for the out-of-pocket expenses they
     incurred in pursuing the case.
•    Defendant denies all allegations of wrongdoing in the lawsuit. As part of the proposed
     settlement, Defendant does not admit to any wrongdoing and continue to deny the allegations
     against them.
•    The two sides disagree on whether Plaintiff and the class could have won at trial.
•    Your legal rights are affected whether you act, or don’t act. Read this Notice carefully.




               QUESTIONS? CALL 1-XXX-XXX-XXXX TOLL FREE OR VISIT WWW.XXX.COM
                                            ~1~
35655796v1
          Case 1:18-cv-02045-WMR Document 24-1 Filed 06/03/19 Page 30 of 48

                   YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT:

      SUBMIT A CLAIM FORM BY
        DATE (90 DAYS POST   This is the only way to receive a payment.
        PRELIM APP ORDER)

        EXCLUDE YOURSELF BY           Get no payment. This is the only option that allows you to ever
         DATE (90 DAYS POST           be part of any other lawsuit against Defendant about the legal
         PRELIM APP ORDER)            claims in this case.

             OBJECT BY
         DATE (90 DAYS POST           Write to the Court explaining why you don’t like the settlement.
         PRELIM APP ORDER)

        ATTEND A HEARING ON
       DATE (At least 150 days        Ask to speak in Court about the fairness of the settlement.
       after Prelim App. Order

                DO NOTHING            Get no payment. Give up right to ever be part of any other
                                      lawsuit against Defendant about the legal claims in this case.



                                          BASIC INFORMATION


The purpose of this Notice is to let you know that a proposed settlement has been reached in the class action
lawsuit entitled Hennie v. ICOT Hearing Systems, LLC d/b/a ListenClear, United States District Court for
the Northern District of Georgia, No. 1:18-CV-02045-WMR. You have legal rights and options that you may
act on before the Court decides whether to approve the proposed settlement. Because your rights will be
affected by this settlement, it is extremely important that you read this Notice carefully. This Notice
summarizes the settlement and your rights under it.




In a class action, one or more people, called class representatives, sue on behalf of people who have similar
claims. All of these people are a class, or class members. One court resolves the issues for all class members,
except those who exclude themselves from the class.

Here, the class representative alleges that from August 1, 2016 and December 31, 2018 Defendant, through
a vendor ProspectsDM, violated the Telephone Consumer Protection Act (“TCPA”) by making calls using
an artificial or prerecorded voice. The class representative alleges that Defendant did not have the recipients’
permission to make these calls.


                 QUESTIONS? CALL 1-XXX-XXX-XXXX TOLL FREE OR VISIT WWW.XXX.COM
                                              ~2~
   35655796v1
          Case 1:18-cv-02045-WMR Document 24-1 Filed 06/03/19 Page 31 of 48


The Court has certified a class for settlement purposes only (the “Settlement Class”). U.S. District Court
Judge William M. Ray, II (the “Court”) is in charge of this class action.

Defendant denies that it did anything wrong, and deny that this case would be certified as a class action
in litigation.

                                          THE SETTLEMENT


The Court did not decide in favor of the Plaintiff or Defendant. Instead, both sides agreed to a settlement.
That way, they avoid the cost of a trial, and the people affected will get compensation. The class
representatives and their attorneys think the settlement is best for the Settlement Class.

                                WHO IS IN THE SETTLEMENT?


You are in the “Settlement Class” if, between August 1, 2016 and December 31, 2018, Defendant, through
a vendor ProspectsDM, called you on using a prerecorded voice.

If you have questions about whether you are part of the Settlement Class, you may call 1-XXX-XXX-
XXXX or visit www.XXX.com for more information.

                    THE SETTLEMENT BENEFITS – WHAT YOU GET


Defendant has agreed to pay One Million Two Hundred Thousand Dollars and 00 Cents ($1,200,000.00) to
be divided among all Settlement Class Members who send in a valid Claim Form after any fees, costs,
service awards, and settlement administration expenses have been deducted.

Defendant has also agreed that they will take remedial steps in an effort to comply with the TCPA’s
requirements.




Your share of the settlement will depend on the number of Claim Forms that Settlement Class Members
submit. Class Counsel estimate you will receive approximately $20 per claim, but this is only an estimate.


                HOW YOU GET A PAYMENT – SUBMITTING A CLAIM FORM


                 QUESTIONS? CALL 1-XXX-XXX-XXXX TOLL FREE OR VISIT WWW.XXX.COM
                                              ~3~
   35655796v1
          Case 1:18-cv-02045-WMR Document 24-1 Filed 06/03/19 Page 32 of 48




To qualify for payment, you must submit a Claim Form by Month XX, XXXX. There are multiple ways to
submit a Claim Form. A paper Claim Form is available by requesting or by calling 1-XXX-XXX-XXXX..
Read the instructions on the postcard carefully, fill out the form, sign it, and mail it postmarked no later
than Month XX, XXXX. You may also submit a Claim Form online by going to the Settlement Website at
www.XXX.com and following directions. You also may download a paper Claim Form on the Settlement
Website or call the Settlement Administrator at 1-XXX-XXX-XXXX. Claim Forms sent by mail must be
postmarked by Month XX, XXXX and mailed to:

                                  ListenClear Telemarketing Settlement
                                        Settlement Administrator
                                            P.O. Box. XXXX
                                           City, State Zip Code




The Court will hold a hearing on Month XX, XXXX to decide whether to approve the settlement. If the
settlement is approved, appeals may still follow. It is always uncertain whether these appeals can be
resolved, and resolving them can take more than a year. Please be patient.




Unless you exclude yourself, you are staying in the Settlement Class and you will be a Settlement Class
Member. That means you can’t sue, continue to sue, or be part of any other lawsuit against Defendant
regarding the TCPA claims that are subject to the settlement. If the settlement is approved and becomes
final and not subject to appeal, then you and all Class Members release all “Released Claims” against all
“Released Parties.” It also means that all of the Court’s orders will apply to you and legally bind you.
The Settlement Agreement (available at www.XXX.com) describes the claims you are releasing (the
“Released Claims”) and against whom you are releasing claims (“Released Parties”) in detail, so read it
carefully. To summarize, the release includes, but is not limited to, telemarketing-related claims that arise
out of the improper use of an “automatic telephone dialing system” and/or an “artificial or prerecorded
voice” to make telephone calls to cellular phones by Defendant.


                   EXCLUDING YOURSELF FROM THE SETTLEMENT
If you don’t want a payment from this settlement, but you want to keep the right to sue or continue to sue
Defendant, then you must take steps to remove yourself from the Settlement Class. This is called excluding
yourself—or is sometimes referred to as “opting out” of the Settlement Class.




                QUESTIONS? CALL 1-XXX-XXX-XXXX TOLL FREE OR VISIT WWW.XXX.COM
                                             ~4~
   35655796v1
          Case 1:18-cv-02045-WMR Document 24-1 Filed 06/03/19 Page 33 of 48

To exclude yourself from the settlement, you must send a letter saying that you want to be excluded from
the , Hennie v. ICOT Hearing Systems, LLC d/b/a ListenClear, United States District Court for the Northern
District of Georgia, No. 1:18-CV-02045-WMR settlement. You must sign the letter and include a statement
that you wish to be excluded from this action. Please be sure to include your name, address and telephone
number and signature. You must mail your exclusion request postmarked no later than Month XX, XXXX
to the following address:
                                  ListenClear Telemarketing Settlement
                                        Settlement Administrator
                                            P.O. Box XXXX
                                          City, State Zip Code

You cannot exclude yourself on the phone or by fax or email. If you ask to be excluded, you will not
get any payment, and you cannot object to the settlement. You will not be legally bound by anything
that happens in this lawsuit. You may be able to sue (or continue to sue) Defendant in the future.




Unless you exclude yourself, you give up any right to sue Defendant for the claims that this settlement
resolves. If you already have a lawsuit that may relate to the claims being released as part of this class
settlement, you should speak to your lawyer in that case immediately. You must exclude yourself from this
Settlement Class to continue your own lawsuit. Remember, the exclusion deadline is Month XX, XXXX.




If you exclude yourself, do not submit a Claim Form to ask for a payment.



                             THE LAWYERS REPRESENTING YOU


The Court has appointed Koval Law Firm, LLC, Paronich Law, P.C., Broderick Law, P.C. and The Law
Office of Matthew P. McCue to represent you and other Settlement Class Members. These lawyers are
called Class Counsel. You will not be charged for these lawyers. If you want to be represented by your own
lawyer, you may hire one at your own expense.




Class Counsel will ask the Court to approve payment of up to four hundred thousand dollars to them for
attorneys’ fees. This amounts to 33 1/3% of the total fund. Class Counsel will also seek recovery of their
actual expenses spent on the litigation of up to $INSERT. These payments would pay Class Counsel for
investigating the facts, litigating the case, and negotiating the settlement. Class Counsel also will request a
service award of $5,000 for the named Plaintiff to compensate him for his time and effort. The Court may
award less than these amounts.


                QUESTIONS? CALL 1-XXX-XXX-XXXX TOLL FREE OR VISIT WWW.XXX.COM
                                             ~5~
   35655796v1
          Case 1:18-cv-02045-WMR Document 24-1 Filed 06/03/19 Page 34 of 48

                              OBJECTING TO THE SETTLEMENT


If you are a Settlement Class member and you do not exclude yourself from the Settlement Class, you can
object to the settlement if you don’t like any part of it. You may give reasons why you think the Court
should not approve it. The Court will consider your views. To object, you must send a letter saying that you
object to Michael Kaiser-Nyman v. First Choice Payment Solutions G.P. d/b/a Sekure Merchant Solutions.
You must make your objection in writing and file it with the Court. The written objection must (a) contain
information sufficient to allow the parties to confirm that you are a member of the Settlement Class,
including your full name, address, telephone number, and signature; (b) include a statement of your specific
objections, as well as any witness testimony and documents that you would like the Court to consider; and
(c) the name and contact information of any attorney you intend to have assert your objections before the
Court. You must file the objection with the Court no later than Month XX, XXXX.
          Hennie v. ICOT Hearing Systems, LLC d/b/a ListenClear, No. 1:18-CV-02045-WMR
                     United States District Court for the Northern District of Georgia
                                            Civil Clerk’s Office
                                        75 Ted Turner Drive, SW
                                             Atlanta, GA 3030



Objecting simply means telling the Court that you don’t like something about the settlement. You can object
only if you stay in the Settlement Class. Excluding yourself from the Settlement Class is telling the Court
that you don’t want to be part of the Settlement Class. If you exclude yourself, you have no basis to object
because the case no longer affects you.

                             THE COURT’S FAIRNESS HEARING


The Court will hold the final fairness hearing at X:00 x.m. on Month XX, XXXX, before the Honorable
William M. Ray, II at the U.S. District Court, Northern District of Georgia, 2211 United States Courthouse,
75 Ted Turner Drive, SW Atlanta, GA 3030. The purpose of the hearing is for the Court to determine
whether the settlement is fair, reasonable, adequate, and in the best interests of the class. At the hearing,
the Court will hear any objections and arguments concerning the fairness of the proposed settlement,
including those related to the amount requested by Class Counsel for attorneys’ fees and expenses, and the
incentive award to the class representative. After the hearing, the Court will decide whether to approve the
settlement. We do not know how long these decisions will take.

Note: The date and time of the fairness hearing are subject to change by Court Order. Any changes will be
posted at the Settlement website, www.XXX.com.

                           DO I HAVE TO ATTEND THE HEARING



                QUESTIONS? CALL 1-XXX-XXX-XXXX TOLL FREE OR VISIT WWW.XXX.COM
                                             ~6~
   35655796v1
          Case 1:18-cv-02045-WMR Document 24-1 Filed 06/03/19 Page 35 of 48

Class Counsel will answer any questions the Court may have. But you are welcome to come to the hearing
at your own expense. If you send an objection, you don’t have to come to Court to talk about it. As long as
your written objection was filed or mailed on time, and meets the other criteria described in the Settlement
Agreement, the Court will consider it. You may also pay a lawyer to attend, but you don’t have to.




If you do not exclude yourself from the Settlement Class, you may ask the Court for permission to speak
at the hearing concerning any part of the proposed Settlement Agreement. If you filed an objection and
intend to appear at the hearing, you must state your intention to do so in your objection. To speak, you
must state that in your objection. Be sure to include your name, address, telephone number, that you are a
Class Member, and your signature. You cannot speak at the hearing if you exclude yourself.


                                       IF YOU DO NOTHING


If you do nothing, you’ll get no money from this settlement. But, unless you exclude yourself, you won’t
be able to start a lawsuit, continue with a lawsuit, or be part of any other lawsuit against Defendant about
the legal issues released in this case.



                               GETTING MORE INFORMATION


This notice summarizes the proposed settlement. More details are in the Settlement Agreement. You may
review the Settlement Agreement on the Settlement Website at www.XXX.com. You can also get a copy
of the Settlement Agreement by writing to any of the Court appointed attorneys.




You can call 1-XXX-XXX-XXXX toll free; write to Patriot Payment Group Telemarketing Settlement, P.O.
Box XXXX, City, State Zip Code; or visit the website at www.XXX.com, where you will find answers to
common questions about the settlement, a Claim Form, plus other information to help you determine
whether you are a member of the Settlement Class. You also may write to Paronich Law, P.C., 350 Lincoln
Street, Suite 2400, Hingham, MA 02043.


PLEASE DO NOT CONTACT THE COURT, THE JUDGE, OR THE DEFENDANT WITH
       QUESTIONS ABOUT THE SETTLEMENT OR CLAIMS PROCESS.




                QUESTIONS? CALL 1-XXX-XXX-XXXX TOLL FREE OR VISIT WWW.XXX.COM
                                             ~7~
   35655796v1
Case 1:18-cv-02045-WMR Document 24-1 Filed 06/03/19 Page 36 of 48




                        EXHIBIT 3
Case
 Hennie 1:18-cv-02045-WMR                        Document 24-1 Filed 06/03/19 Page 37 of 48
        v. ICOT Hearing Systems, LLC Settlement Administrator
  P.O. Box 43442
  Providence, RI 02940-3442




                              «Barcode»
                              Postal Service: Please do not mark barcode
                              Claim#: AAG-«ClaimID»-«MailRec»
                              «First1» «Last1»
                              «CO»
                              «Addr2»
                              «Addr1»
                              «City», «St» «Zip»
  «Country»




  35655904v1
 A proposed settlement (the “Settlement”) has been reached in a class action lawsuit, Hennie v. ICOT Hearing Systems, LLC d/b/a ListenClear, United
Case     1:18-cv-02045-WMR
 States District Court for the Northern District of Georgia, Document            24-1
                                                             No. 1:18-CV-02045-WMR              Filed
                                                                                        (the “Action”). The 06/03/19                 Pagecalls
                                                                                                            lawsuit alleges that telemarketing 38madeofby48
   ListenClear, through a vendor ProspectsDM, violated the Telephone Consumer Protection Act, 47 U.S.C. § 227 (the “TCPA”). ListenClear denies that it
   violated any laws, that it did anything wrong, or that a class could be certified. Plaintiff and ListenClear have agreed to the Settlement to avoid the burden,
   expense, risk and uncertainty of continuing the Lawsuit.
   Who is included? You were identified as someone who may have received one or more of these phone calls between August 1, 2016 and December 31,
   2018.
   How much money can I get? If the Court approves the Settlement, every Settlement Class Member who submits a valid Claim Form will be entitled to
   an equal payment from the $1,200,000 Settlement Fund. Class Counsel estimate that per class claimant payout will be $20, but your actual payment
   amount will depend on how many Settlement Class Members submit valid Claim Forms. The Settlement Fund will be divided and distributed equally–
   sometimes referred to as “pro rata”–to all Settlement Class Members who submit a valid Claim Form after attorneys’ fees, costs and expenses, an award
   for the Class Representative, and notice and administration costs have been deducted. Class Counsel intend to seek reimbursement of $400,000 for
   attorneys’ fees plus an additional of up to $AMOUNT in reimbursement for out of pocket expenses.
   How can I get a payment? You must complete a Claim Form by no later than [DATE]. (90 DAYS POST PRELIM APP ORDER) Claim Forms may be
   completed online at INSERT or obtained by calling the Settlement Administrator at INSERT.
   What are my options? If you are a Settlement Class Member and you submit a Claim Form or do nothing, and the Court approves Settlement, you will
   be bound by all of the Settlement terms, including the releases of claims against ListenClear and the other Released Parties. You may “opt out”
   (exclude yourself) from the Settlement. If you opt out, you will not receive a payment, and you will not release any claims. You will be free to pursue
   whatever legal rights you may have at your own risk and expense. To exclude yourself from the Settlement, you must mail a request for exclusion to:
   Hennie v. ListenClear Settlement Administrator, P.O. Box 43442, Providence, RI 02940-3442, which must be postmarked by
   [DATE] (90 DAYS POST PRELIM APP ORDER) that includes your full name, address, telephone number or numbers, a statement that you wish to be
   excluded from the Hennie v. ListenClear Settlement, and your signature. Unless you exclude yourself from this Settlement, you give up your right to sue
   or continue a lawsuit against ListenClear and the other Released Parties. You may object to the Settlement by submitting a written objection in Hennie v.
   ICOT Hearing Systems, LLC d/b/a ListenClear, United States District Court for the Northern District of Georgia, No. 1:18-CV-02045-WMR to (1)
   the Clerk of Court, U.S. District Court, Northern District of Georgia, 2211 United States Courthouse, 75 Ted Turner Drive,SW Atlanta, GA 3030 by
   [DATE]. Also send your objection to the administrator and to class counsel. Any objection must include your full name; address; telephone numbers
   that you maintain were called; all grounds for your objection, with factual and legal support for each stated ground; the identity of any witnesses you
   may call to testify; copies of any exhibits that you intend to introduce into evidence; and a statement of whether you intend to appear at the Final
   Approval Hearing with or without counsel. Attendance at the hearing is not necessary. If you want to be heard orally (either personally or through
   counsel) in opposition to the Settlement you must file a timely objection as set forth above.
   When will the Settlement be finally approved? The Court will hold a Final Approval Hearing (the “Hearing”) at [DATE] and Time (at least 150
   days after entry of Prelim App. Order) at the U.S. District Court, U.S. District Court, Northern District of Georgia, 2211 United States Courthouse,
   75 Ted Turner Drive, SW Atlanta, GA 3030. At the Hearing, the Court will consider whether to approve: the proposed Settlement as fair, reasonable,
   and adequate; Class Counsel’s request of up to one-third of the Settlement Fund in fees in addition to their costs and expenses; and a $5,000 payment to
   the Class Representative. The Court will also hear objections to the Settlement. If approval is denied, reversed on appeal, or does not become final, the
   case will continue and claims will not be paid.
   Want more information? The Settlement Agreement and other relevant documents are available at INSERT. Pleadings and documents filed in Court
   may be reviewed or copied in the office of the Clerk. Please do not call the Judge or the Clerk of the Court. They cannot give you advice on your options.




                                                                                -2-
   35655904v1
Case 1:18-cv-02045-WMR Document 24-1 Filed 06/03/19 Page 39 of 48




                        EXHIBIT 4
                    Case 1:18-cv-02045-WMR Document 24-1 Filed 06/03/19 Page 40 of 48
       Hennie v. ICOT Hearing Systems, LLC d/b/a ListenClear
       Settlement Administrator
       P.O. Box #####

       TBD                                                                                                   Must be Postmarked
                                                                                                                  No Later Than
                                                                                                              _______ ___, 2019

                                                           PROOF OF CLAIM FORM
Complete the steps below to Submit a Claim under the Settlement described in the Notice. You must complete and return this Claim Form
before _____ __, 2019 (90 DAYS POST PRELIM APP ORDER) to be eligible to receive a payment under this Settlement. Your
response will be checked against records produced in this case.

1.            Identify yourself:



First Name                                                      M.I.   Last Name



Address



City                                                                                                        State        Zip Code

               __                   __

Telephone Number

 2.           Verify that you are a member of the Settlement Class described in the Notice:
              By filing in this circle, I am confirming that:
                      The above information is accurate.

3.            Sign the Claim Form and submit it to the Settlement Administrator:
              After you complete this Claim Form, sign it below and submit it by United States Mail to the Settlement Administrator,
              postmarked no later than _____ __, 2019, at the following address:
                                Hennie v. ICOT Hearing Systems, LLC d/b/a ListenClear Settlement Administrator
                                                              P.O. Box #####
                                                         Louisville, KY #####-####
NOTE: Only one claim is permitted per telephone number:
I certify that the statements herein are true and correct to the best of my knowledge, and that I am not submitting multiple claim forms in
this settlement, except as disclosed herein.

Signature: ____________________________________________ Dated: __ __ / __ __ / __ __

Print Name: ___________________________________________




35655987v1
Case 1:18-cv-02045-WMR Document 24-1 Filed 06/03/19 Page 41 of 48




                        EXHIBIT 5
       Case 1:18-cv-02045-WMR Document 24-1 Filed 06/03/19 Page 42 of 48




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

MATTHEW HENNIE, on behalf of                     )
himself and others similarly situated,           )
                                                 )
        Plaintiff,                               )       Case No. 1:18-CV-02045-WMR
                                                 )
v.                                               )
                                                 )
ICOT HEARING SYSTEMS, LLC,                       )
D/B/A LISTENCLEAR and ICOT                       )
HOLDINGS, LLC,                                   )
et al.                                           )
                                                 )
             Defendants,                         )
                                                 )
                                                 )

                                       [PROPOSED]
                           FINAL APPROVAL ORDER AND JUDGMENT

        The Parties in this class action lawsuit have moved for final approval of their proposed

class settlement. The Court preliminarily approved the Settlement Agreement on ________, 2019,

and notice was given to all members of the Settlement Class under the terms of the Preliminary

Approval Order.

        Upon consideration of the motion, the Settlement Agreement, and the exhibits thereto, the

Court GRANTS final approval of the Settlement, finding specifically as follows:

                                            I.       Jurisdiction

        1.        This Court has jurisdiction over the subject matter of the Action and over all parties

to the Action, including all Settlement Class Members. 1




1 Unless otherwise defined herein, all terms used in this Order that are defined terms in the
Settlement Agreement have the same meaning as set forth in the Settlement Agreement.


35655595v1
       Case 1:18-cv-02045-WMR Document 24-1 Filed 06/03/19 Page 43 of 48




                                       II.     Class Definition

        2.     Under Federal Rule of Civil Procedure 23(c), the Court certifies the following

“Settlement Class”, consisting of:

               Plaintiff and all called persons transferred to ICOT Hearing
               Systems, LLC d/b/a ListenClear from Prospects DM at any time
               between August 1, 2016 and December 31, 2018.

                        III.   Class Representative and Class Counsel

        3.     Under Federal Rule of Civil Procedure 23, Matthew Hennie is hereby appointed as

Class Representative.

        4.     The following are hereby appointed as Class Counsel:

                        Anthony I. Paronich
                        PARONICH LAW, P.C.
                        350 Lincoln St., Suite 2400
                        Hingham, MA 02043
                               -and-
                        Steve Koval
                        THE KOVAL FIRM, LLC
                        3575 Piedmont Road
                        15 Piedmont Center, Suite 120
                        Atlanta, GA 30305
                               -and-
                        Edward Broderick
                        BRODERICK LAW, P.C.
                        99 High St., Suite 304
                        Boston, Massachusetts 02110
                               -and-
                        Matthew P. McCue
                        THE LAW OFFICE OF MATTHEW P. MCCUE
                        1 South Avenue, Suite 3
                        Natick, Massachusetts 01760

                                     IV.     Rule 23 Requirements

        5.     Pursuant to Rule 23(a) Court finds that: (a) the Settlement Class is so numerous that

joinder of all members is impracticable; (b) there are questions of law or fact common to the

Settlement Class; (c) the claims of the Class Representative, identified above, are typical of the


                                                 2
35655595v1
       Case 1:18-cv-02045-WMR Document 24-1 Filed 06/03/19 Page 44 of 48




claims of the Settlement Class; and (d) the Class Representative will fairly and adequately protect

the interests of the Settlement Class.

        6.     Pursuant to Rule 23(b)(3), the Court finds that: (A) the questions of law or fact

common to the members of the Settlement Class predominate over the questions affecting only

individual members, and (B) certification of the Settlement Class is superior to other available

methods for the fair and efficient adjudication of the controversy.

                                     V.        Notice and Opt-outs.

        7.     The Court finds that, in accordance with the Notice Plan and Rule 23(c)(2)(B), the

Settlement Administrator provided the best notice practicable under the circumstances, including

individual notice to all Class members who could be identified through reasonable effort.

        8.     The Court finds that Defendant properly and timely notified the appropriate state

and federal officials of the Settlement Agreement under the Class Action Fairness Act of 2005

(“CAFA”). See 28 U.S.C. § 1715.

        9.      All persons who made timely and valid requests for exclusion are excluded from

the Settlement Class and are not bound by this Final Approval Order and Judgment. The list of

persons submitting notices seeking exclusion from the Settlement Class, submitted by Plaintiff

pursuant to the Preliminary Approval Order is hereby accepted as the list of persons who have

made timely and valid requests for exclusion.

                              VI.        Final Approval of the Settlement.

        10.    Pursuant to the Settlement Agreement, the Defendant shall pay One Million Two

Hundred Thousand Dollars and 00 Cents ($1,200,000) to create the Settlement Fund. Class

Members who have submitted a valid claim will receive a pro-rata share of the Settlement Fund

after attorneys’ fees and costs, the Class Representative’s award, and the costs of notice and



                                                   3
35655595v1
       Case 1:18-cv-02045-WMR Document 24-1 Filed 06/03/19 Page 45 of 48




administration are deducted. In addition to payments from the Settlement Fund, Defendant have

also agreed that they have taken steps to ensure compliance going forward with the telemarketing

conduct alleged in the First Amended Complaint.

        11.    The Court has read and considered the papers filed in support of the Motion,

including the Settlement Agreement and the exhibits thereto, memoranda and arguments submitted

on behalf of the Plaintiff, Settlement Class Members, and the Defendant. The Court has also read

and considered any written objections filed by Settlement Class Members. [Alternatively: “The

Court has not received any objections from any person regarding the Settlement.”] The Court held

a hearing on ________, 2019, at which time the parties [and objecting Settlement Class Members]

were afforded the opportunity to be heard in support of or in opposition to the Settlement.

Furthermore, the Court finds that notice under the Class Action Fairness Act was effectuated on

________, 2019, and that ninety (90) days has passed without comment or objection from any

governmental entity.

        12.    The Court now grants final approval to the Settlement and finds that the Settlement

is fair, adequate, reasonable, and in the best interests of the Settlement Class. This finding is

supported by, among other things, the complex legal and factual posture of the Action, the fact

that the Settlement is the result of arms’ length negotiations presided over by a neutral mediator,

and the settlement benefits being made available to Settlement Class Members.

        13.    The Court clarifies that Section 6.5 of the Settlement Agreement does not preclude

or discourage Settlement Class members from contacting, assisting, responding to, or otherwise

cooperating with governmental authorities relating to the issues raised in the Settlement

Agreement.

        14.    The Settlement Administrator shall take all reasonable steps necessary to ensure



                                                4
35655595v1
       Case 1:18-cv-02045-WMR Document 24-1 Filed 06/03/19 Page 46 of 48




that the settlement is effectuated in a manner consistent with the Settlement Agreement.

        15.    In the event that settlement payments exceed the threshold amounts that must be

reported to the Internal Revenue Service by means of a Form 1099, Class Counsel, and the

Settlement Administrator, will take all necessary and reasonable steps to obtain W-9’s from

claimants and to comply with applicable IRS regulations on issuing 1099’s without a social

security number of tax entity identification number, and shall take all reasonable and necessary

steps to avoid imposition of IRS penalties against the Settlement Fund, including, but not limited

to limiting payments below the reportable threshold and/or withholding of taxes and any applicable

penalties.

        16.    The Court orders the Parties to the Settlement Agreement to perform their

obligations thereunder. The Settlement Agreement shall be deemed incorporated herein as if

explicitly set forth and shall have the full force of an order of this Court.

        17.    The Court dismisses this Action with prejudice and without costs (except as

otherwise provided herein and in the Settlement Agreement).

        18.     On and after the Effective Date, the Releasing Parties, and each of them, are forever

barred and permanently enjoined from directly, indirectly, representatively, or in any other

capacity filing, commencing, prosecuting, continuing, or litigating any other proceeding against

any of the Released Parties in any jurisdiction based on or relating in any way to the Released

Claims, and the Releasing Parties are forever barred and permanently enjoined from filing,

commencing, or prosecuting any lawsuit individually or as a class action against any of the

Released Parties (including by seeking to amend a pending complaint to include class allegations

or by seeking class certification in a pending action in any jurisdiction) based on or relating in any

way to the Released Claims.



                                                   5
35655595v1
       Case 1:18-cv-02045-WMR Document 24-1 Filed 06/03/19 Page 47 of 48




           19.      The Court further orders that upon the Effective Date, the above-described releases

and the Settlement Agreement will be binding on, and have res judicata and preclusive effect in

all pending and future lawsuits or other proceedings maintained by or on behalf of the Releasing

Parties.

           20.      Without affecting the finality of this Final Approval Order and Judgment in any

way, the Court retains jurisdiction over: (a) implementation and enforcement of the Settlement

Agreement until the final judgment contemplated hereby has become effective and each and every

act agreed to be performed by the parties hereto pursuant to the Settlement Agreement have been

performed; (b) any other action necessary to conclude the Settlement and to administer, effectuate,

interpret and monitor compliance with the provisions of the Settlement Agreement; and (c) all

parties to this Action and Settlement Class Members for the purpose of implementing and

enforcing the Settlement Agreement.

             VII.    Attorneys’ Fees, Attorney Expenses and Class Representative’s Award

           21.      The Court approves payment of attorneys’ fees, costs, and expenses to Class

Counsel in the amount of $______________ in attorneys’ fees and _______ in costs. This amount

shall be paid from the Settlement Fund in accordance with the terms of the Settlement Agreement.

The Court, having considered the materials submitted by Class Counsel in support of final approval

of the Settlement and their request for attorneys’ fees, costs, and expenses and in response to the

filed objections thereto, finds the award of attorneys’ fees, costs, and expenses appropriate and

reasonable and the Court notes that the Notice specifically and clearly advised the Class that Class

Counsel would seek the award.

           22.      The Court approves the incentive fee payment of $________ for Class

Representative Matthew Hennie and specifically finds that amount to be reasonable in light of the



                                                     6
35655595v1
       Case 1:18-cv-02045-WMR Document 24-1 Filed 06/03/19 Page 48 of 48




service performed by Mr. Hennie for the class. This amount shall be paid from the Settlement Fund

in accordance with the terms of the Settlement Agreement. Any incentive award will be reported

as “other income” in Box 3 of the Form 1099-MISC.

        23.    Neither this Final Approval Order and Judgment as to the Defendant, nor the

Settlement Agreement shall be construed or used as an admission or concession by or against the

Defendant or any of the Released Parties of any fault, omission, liability, or wrongdoing, or the

validity of any of the Released Claims in any action or proceedings whatsoever. This Final

Approval Order and Judgment is not a finding of the validity or invalidity of any claims in this

Action or a determination of any wrongdoing by the Defendant or any of the Released Parties. The

final approval of the Settlement Agreement does not constitute any opinion, position, or

determination of this Court, one way or the other, as to the merits of the claims and defenses of

Plaintiff, the Settlement Class Members, or the Defendant.



        The Clerk is hereby directed to enter this Final Approval Order and Judgment.


DATED:                        , 2019
                                                    United States District Court




                                               7
35655595v1
